DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment, filed on January 25 of 2022, has been entered.  Claims 1, 3, 4, 6 and 14-16 have been amended.  Claims 1, 5, 7-10, 12, 13 and 20 have been cancelled.  No claim has been added.  Claims 1, 3, 4, 6, 11 and 14-19 are still pending in this application, with only claim 1 being independent.

Applicant’s arguments and amendment to the claims have overcome the objections to the drawings under 37 CFR 1.83(a) as detailed in section 8 of the previous Office Action (mailed August 25, 2021).  
However, the objections to the drawings under 37 CFR 1.84(p)(5) as detailed in section 9 and 10 of the previous Office Action (mailed August 25, 2021) still remain standing.  The applicant is strongly advised that corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office Action to avoid abandonment of the instant application.

Allowable Subject Matter
Claims 1, 3, 4, 6, 11 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination apparatus including a light permeable cover having a plurality of sliding grooves; a base disk with a central part and a curved wall; a plurality of hooks, each with an end fixed to the base disk, and a reversed hook inserted into the sliding groove to fix the cover to the base disk; a plurality of LED strips mounted on the base disk and including a plurality of LED chips; a plurality of diffusion lenses disposed on the LED chips for diffusing emitted light; a terminal disposed on the central part of the base disk; and a driver module disposed at the center of the based disk and surrounded by the LED strips, the LED module detachably connected the terminal.
While the use and advantages of LED illumination devices, specifically those including covers held by hook/groove combinations, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a centrally disposed driver module removably coupled to a central terminal, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875